DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

December 3, 2013

FROM:

Cindy Mann
Director

SUBJECT:

Medicaid and CHIP Application and Eligibility Data

Today the Centers for Medicare & Medicaid Services (CMS) is pleased to release the first in a series
of monthly reports on state Medicaid and Children’s Health Insurance Program (CHIP) data.
Today’s report represents state Medicaid and CHIP agency activity for October, which coincides with
the first month of the Health Insurance Marketplace initial open enrollment period. These data were
reported by state Medicaid and CHIP agencies as part of the Medicaid and CHIP Performance
Indicator process. State Medicaid and CHIP programs submit weekly and monthly data to CMS on a
range of indicators related to application, eligibility, and enrollment processes. This report focuses on
those monthly indicators that relate to key processes relevant during the Marketplace open enrollment
period. This information supplements data on Marketplace activity that has been released by HHS.
These data will be released monthly and we will continue to refine and improve the information as
more comprehensive information becomes available.
To see the full report, please access is online at
http://www.medicaid.gov/AffordableCareAct/Medicaid-Moving-Forward2014/Downloads/Medicaid-CHIP-Monthly-Enrollment-Report.pdf

